Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response
	In Applicant’s Response dated 7/27/21, Applicant amended claims 1, 7, 13 and argued the claims previously rejected in the Office Action dated 6/10/21. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1, 5, 7, 11, 13 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan et al., United States Patent Publication 2007/0094607 (hereinafter “Morgan”), in view of Villaron et al., United States Patent Publication 2006/0136553 (hereinafter “Villaron”), in further view of Kathuria et al., United States Patent No 7676481B2 (hereinafter “Kathuria”).
Claim 1:
	Morgan discloses:
generating a region at the location in the container document that executes in a different context than the container document (see paragraph [0018]). Morgan teaches generating a region at a location in the container document that executes differently and has different semantic and presentation data. The host document including an anchor.
registering one or more methods into the generated region at the location in the container document (see paragraph [0020]). Morgan teaches registering method to the generated region. 
creating an editable instance of the embedded object at the location within the container document in the browser window using loaded code (see paragraphs [0018] - [0020]). Morgan teaches creating an instance of the embedded object and an anchor in the XML that designates the placement and positioning of the object in the host application document when rendered.
receiving user input inserting data into the embedded object (see paragraph [0018]). Morgan teaches inserting data into embedded object location while ; and 
saving the container document to a location associated with the remote server and accessible from different client machines (see paragraphs [0021] and [0040]). Morgan teaches saving the data in the embedded object along with other data. Morgan also teaches a server selected that stores the composite objects including the host application and the document and is accessible from different devices.

Morgan fails to expressly disclose the first application is executing at the server remote from the computing device hosting the browser:

Villaron discloses:
receiving, at a client machine, a user input requesting creation of an embedded object at a location in a container document provided in a browser window of the client machine, wherein the container document uses a first application and the object uses a second application that is not supported by an underlying application on the client machine, and in response to the user input 
loading code onto the client machine, wherein the code is specific to the second applicant used by the object to be embedded in the container document, and wherein the code is loaded without installing a corresponding second application associated with the code and executing on a remote server; using the loaded code to register one or more methods (see paragraph [0025] and figure 2). Villaron teaches loading code specific to the first application from the server, such as formatting information, coding, properties, methods, mechanisms needed for the second application to understand the object (emphasis added);
using the loaded code to register one or more methods into the generated region for remotely accessing data inserted into the embedded object (see paragraph [0025]). Villaron teaches registering methods to the generated region of the object so that the server can access the data inserted into the embedded object. 
saving the container document to a location associated with the remote server such that the data inserted to the embedded object is available for instantiation from different client machines (see paragraphs [0025] and [0026]). Villaron teaches saving the data in the embedded object in the document using the code. The embedded object coding, formatting and propertied become transparent and available to the client application.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Morgan to include the client computer requesting to embed an object into an application and the object application executing remotely for the purpose of bringing functionality into host applications, as taught by Villaron.

	Kathuria discloses:
including a serialize method that retrieves and saves data inserted into the embedded object to a remote storage location (see column 3 lines 39 – column 4 line 3). Kathuria teaches allowing a file system item to be stored and user for later use. An item can be a compound item, such as embedded item saving data; and
a deserialize method that retrieves previously saved data for loading from the remote storage location and into the embedded object for editing (see column 11 lines 46 – column 12 line 13). Kathuria teaches the deserialization method deserializing compound items such as embedded objects and retrieving previously loaded data from storage such that the user can interact and perform actions on the object.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Morgan and Villaron to include methods of serialization and deserialization of data for use for the purpose of efficiently accessing objects within a large file system, as taught by Kathuria.

Claim 5:
	Morgan fails to expressly disclose creating an Iframe.

	Villaron discloses:
generating the region comprises creating an Iframe at the location and wherein the loaded code is realized within the Iframe (see paragraph [0020]). Villaron teaches creating an iframe at the location where the loaded code is within the frame within the web browser.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Morgan to include an Iframe for the composite object for the purpose of bringing functionality into host applications, as taught by Villaron.

Claims 7, 11, 13, 17:
	Although Claims 7 and 11 are system claims and claims 13 and 17 are computer readable storage medium claims, they are interpreted for the same reasons as claims 1 and 5, respectively. 

Claim 2-4, 6, 8-10, 12, 14-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan in view of Villaron and Kathuria, in further view of Oikawa et al, United States Patent Publication 2004/0006743 (hereinafter “Oikawa”).
Claim 2:
	Morgan, Villaron and Kathuria fail to expressly disclose a serialization method.


invoking a serialize method of the loaded code to save the data in an appropriate location (see paragraph [0139]). Oikawa teaches inserting the data directly where specified and the data is viewed and saving the object;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Morgan, Villaron and Kathuria, to include a serialization method for the purpose of efficiently transmitting the embedded object, as taught by Oikawa.

Claim 3:
	Morgan discloses:
receiving a request to edit the embedded object (see paragraph [0024]). Morgan teaches receiving an external message by a mouse event, keyboard entry, etc., indicating that the container document is to be edited;
loading the code to obtain the saved data (see paragraph [0022]). Morgan teaches accessing the code in the composite object server that will generate a view to rendered and allow editing;
creating a second instance of the embedded object within the container document including loading the saved data into the second instance (see paragraphs [0021] and [0040]). Morgan teaches saving the data in the embedded object along with other data to create a second instance. Morgan also teaches a .

Morgan fails to expressly disclose the first application is executing at the server remote from the computing device hosting the browser:

Oikawa discloses:
invoking a deserialize method of the code to obtain the saved data (see claim 1). Oikawa teaches loading and re-editing the Web document after it has been saved;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Morgan, Villaron and Kathuria, to include a deserialization method for the purpose of efficiently transmitting the embedded object, as taught by Oikawa.

Claim 4:
Morgan, Villaron and Kathuria fail to expressly disclose the first application is executing at the server remote from the computing device hosting the browser:

Oikawa discloses:
wherein loading the code includes retrieving the code from a cache of the client machine (see claim 1). Oikawa teaches loading and re-editing the Web document after it has been saved;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Morgan, Villaron and Kathuria, to include a deserialization method for the purpose of efficiently transmitting the embedded object, as taught by Oikawa.

Claim 6:
Morgan and Villaron fail to expressly disclose a serialization and deserialization method.

Oikawa discloses:
wherein saving the container document includes calling the serialize method to return the data input to the object at a specified location and a then rendering the container document and the embedded object as read-only objects (see claim 1 and paragraphs [0139]-[0157]). Oikawa teaches loading and saving the Web document. Oikawa also teaches inserting the data directly where specified and the data is viewed and saving the object. The object can be mapped to an object that is read-only;



Claims 8-10, 12, 14-16, 18:
	Although Claims 8-10 and 12 are system claims and claims 14-16 and 18 are computer readable storage medium claims, they are interpreted for the same reasons as claims 2-4 and 6, respectively. 

Response to Arguments
Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive.
Claim 1, 7, 13:
	Applicant argues By contrast, claim 1 recites loading code specific to a second application [executing at a remote server], wherein the code is used to “register one or more methods into the generated region at the location in the container document for remotely accessing data inserted into the embedded object including a serialize method that retrieves and saves data inserted into the embedded object to a remote storage location and a deserialize method that retrieves previously saved data for loading from the remote storage location and into the embedded object for editing.” The applicant submits that the cited portions provide a means for allowing the client application to use the object (paragraph 26), but does not disclose or suggest loading code that allows for saving inserted data to, or loading data from, a separate server that is hosting the second application.
	The Examiner disagrees.
	 Villaron recites According to embodiments of the present invention, when an embedded object is requested by a client application document 215 for embedding in the client application document as an embedded object 230, the client application 205 queries the server application 210 responsible for generating and/or editing a server application document from which the embedded object 230 is being requested for formatting information, properties, methods, mechanisms, and/or the like associated with the requested object. The client application 205 requests from the server application 210 information about the requested object to allow the client application 205 to understand the formatting, coding and other properties associated with the requested object and to enable the client application 205 to operate on the requested object according to the properties imparted to the embedded object by the server application so that the embedded object coding, formatting and properties become transparent and available to the client application (see paragraph [0025]). Villaron also teaches For example, a spreadsheet object within a word processing document is stored similarly as it is stored when it is saved by the spreadsheet application at the server (see paragraph [0026]). Villaron teaches that the code to load the embedded object is stored at the server, the updated embedded object is stored at the server and when the object is requested, it is requested from the server. Thus, Villaron teaches this limitation. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.